Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species E in the reply filed on 8/9/2021 is acknowledged.  The traversal is on the ground(s) that there is not a serious burden.  This is not found persuasive because regardless of search method, invention of different limitations will require different search strategies, and times to consider the relevancy of collective references would increase proportionally as well. .
The requirement is still deemed proper and is therefore made FINAL.

Claims 3 and 7 are withdrawn from consideration.
Claims 1-2, 4-6 and 8 have been examined on the merits in this office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 2 and 4 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lee (US 2012/0100450 A1).
As to claim 1, Lee discloses a fuel cell stack (figure 1) comprising: 
a stacked body including unit cells that are stacked (figure 1, [0052]); and 
an end member (30- endplate) arranged at an end side of the stacked body in a stacking direction of the stacked body (figure 1), 
wherein the stacked body includes a first discharge hole penetrating through the stacked body in the stacking direction, cooling water flowing through the first discharge hole from the stacked body to the end member (see figure), 
the end member includes: 
a second discharge hole penetrating through the stacked body in the stacking direction (see annotated figure), communicating with the first discharge hole, and discharging the cooling water discharged from the first discharge hole to an outside of the end member; 

    PNG
    media_image1.png
    504
    603
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    673
    543
    media_image2.png
    Greyscale


a constriction portion protruding toward the inlet from a side, facing the inlet, of the inner wall surface of the second discharge hole, and the constriction portion reducing a sectional area of the second discharge hole;

    PNG
    media_image3.png
    364
    429
    media_image3.png
    Greyscale

 and a cover portion formed on a side of the inner wall surface of the second discharge hole on which the outlet opens, the cover portion formed on an upstream side of the second discharge hole with respect to the outlet, and the cover portion partially covering the second discharge hole (see annotated figure below).

    PNG
    media_image4.png
    273
    620
    media_image4.png
    Greyscale

As to claim 2, Lee discloses the end member includes a cutout portion formed to enlarge a part, on the upstream side of the second discharge hole, of an opening edge of the inlet of the circulation flow path portion.

    PNG
    media_image5.png
    282
    665
    media_image5.png
    Greyscale

As to claim 4, Lee further discloses the constriction portion is formed into an inclined shape inclined to come close to the inlet from the upstream side to a downstream side of the second discharge hole.

    PNG
    media_image6.png
    281
    466
    media_image6.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2012/0100450 A1) in view of Sugita et al. (US 2002/0031697 A1).
As to claim 5, Lee discloses the end member (end plate 30) comprises a terminal plate (current collector-32) stacked on the end side of the stacked body in the stacking direction (Figure 6): but does not disclose an insulator stacked on a side of the terminal plate opposite to the stacked body: and the end plate stacked on a side of the insulator opposite to the terminal plate.
Sugita et al. discloses a fuel cell (10) comprising an end plate (20) an insulating plate (19) adjacent to the endplate and adjacent to the terminal plate (current collecting plate) (Figure 1).  The insulating plate is placed between the terminal plate (current collector) and the endplate in order to insulate the stack.
It would have been obvious to one of ordinary skill in the art at the time the application was filed because this would insulate the stack. 

As to claim 6, Lee discloses the constriction portion is formed at least in the end plate (30) (figure 1).

    PNG
    media_image3.png
    364
    429
    media_image3.png
    Greyscale




Claims 1, 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2012/0100450 A1) in view of Sato et al (US 2006/0040159 A1).
As to claims 1, 5 and 8, Lee discloses a fuel cell stack (figure 1) comprising: 
a stacked body including unit cells that are stacked (figure 1, [0052]); and 
an end member (30- endplate) arranged at an end side of the stacked body in a stacking direction of the stacked body (figure 1), 
wherein the stacked body includes a first discharge hole penetrating through the stacked body in the stacking direction, cooling water flowing through the first discharge hole from the stacked body to the end member (see figure), 
the end member includes: 
a second discharge hole penetrating through the stacked body in the stacking direction (see annotated figure), communicating with the first discharge hole, and discharging the cooling water discharged from the first discharge hole to an outside of the end member; 

    PNG
    media_image1.png
    504
    603
    media_image1.png
    Greyscale

a circulation flow path portion including an inlet and an outlet that open on an inner wall surface of the second discharge hole, and the circulation flow path portion circulating a part of the cooling water flowing through the second discharge hole in the end member; 

    PNG
    media_image2.png
    673
    543
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    364
    429
    media_image3.png
    Greyscale

Lee discloses the constriction portion but is silent to a cover portion formed on a side of the inner wall surface of the second discharge hole on which the outlet opens, the cover portion formed on an upstream side of the second discharge hole with respect to the outlet, and the cover portion partially covering the second discharge hole and the cover portion is formed at least in the terminal plate and an insulating plate.
Sato et al. discloses a fuel cell stack and teaches the use of an insulator plate (18a) and a current collector plate (16a) including a having an insulating plate between the endplate (20a) and the terminal plate/collecting plate (16a) (figure 4) [0024].  The insulating plate as added to prevent short circuit.  
The terminal plate includes a current collecting portion (54) which extends into the coolant flow (Figure 4) this extension would form the cover portion that is instantly claimed.  The current collector plate includes holes (56) that allow for reducing the fluid resistance [0088].  

The extension portion which is formed on the terminal plate would act as a cover portion formed on a side of the inner wall surface of the second discharge hole on which the outlet opens, the cover portion is formed upstream side of the second discharge hole with respect to the outlet and thus partially covering the second discharge hole.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA J LAIOS whose telephone number is (571)272-9808. The examiner can normally be reached Monday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Maria Laios/           Primary Examiner, Art Unit 1727